ORDER
PER CURIAM.
Defendant James Buey, M.D. (Doctor), appeals from the trial court’s order granting Plaintiff Arthur Pashos (Patient) a voluntary dismissal without prejudice in his suit against Doctor. Doctor also appeals the trial judge’s order setting aside sanctions imposed on Patient. We affirm per Rule 84.16(b). The trial judge did not abuse his discretion and no error of law appears. An extended opinion would have no precedential value. We have furnished the parties with a memorandum for their information only.